Upon recommendation of the Judicial Conduct Board and no appeal having been filed, the recommendation of the Judicial Conduct Board is approved and former assistant judge Phyllis M. Etheridge is hereby publicly reprimanded for violating Canon 3C(l)(a), which requires that “[a] judge should disqualify [herself] in a proceeding in which [her] impartiality might reasonably be questioned, including but not limited to instances where .. . [she] has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding.” Rules of Supreme Court for Disciplinary Control of Judges, Rule 11(1) and (2).